Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00059-CV

                              CONTINENTAL MOTORS, INC.,
                                      Appellant

                                                v.

  DANBURY AEROSPACE, INC., Airmotive Engineering Corporation, Engine Components
 International, Inc., EC Services, Inc., Precision Machined Airparts, Inc., Sterling Machinery &
                            Process, Inc., and Aircooled Motors, Inc.,
                                             Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI18283
                         Honorable Norma Gonzales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED insofar as it awards to Danbury $182,380.06 from the Indemnity Escrow Fund, which
represents the dispute that remains over accounts payable invoices, and insofar as it awards
Danbury attorneys’ fees. The judgment of the trial court is AFFIRMED in all other respects, which
includes an award of $388,749.60 from the Indemnity Escrow Fund to Danbury. We REMAND
the cause to the trial court for further proceedings consistent with this court’s opinion. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED April 1, 2020.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice